EXHIBIT 10.17

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made and entered into on
this 10th day of September, 2007 (the “Effective Date”), by and between North
State Bank (the “Bank”) and David M. Shipp (“Executive”).

WHEREAS, as of the Effective Date, Executive is employed by the Bank as an
Executive Vice President and Chief Credit Officer, and as of the date of
execution of this Agreement is employed in such capacity;

WHEREAS, the Bank desires to retain the services of Executive; and

WHEREAS, the parties to this Agreement desire to establish mutually satisfactory
arrangements in the event there is a termination of services of Executive under
circumstances provided for hereinafter.

NOW, THEREFORE, for and in consideration of the premises and the following
covenants, the parties do hereby mutually agree:

 

  1. Definitions.   Capitalized terms used in this Agreement shall have the
following definitions:

 

  (a) “Base Salary” means the annualized salary paid to Executive by the Bank
during the last full month immediately preceding the Termination Date.

 

  (b) “Bonuses” shall mean any and all incentive bonuses or discretionary
bonuses granted to Executive within the most current 12-month period during the
term of this Agreement.

 

  (c) “Cause” means (i) the breach of or negligent inattention to Executive’s
duties as a Executive Vice President and Chief Credit Officer of the Bank;
(ii) malfeasance of office or disloyalty to the Bank; (iii) plea of guilty or no
contest to either a felony or an unlawful act involving fraud or moral
turpitude; or (iv) removal of Executive by federal or state regulators following
a takeover of the Bank by such regulators.

 

  (d)

“Change in Control” means (A) the acquisition at any time by a “person” or
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) who or which are the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing more than 40% of the combined voting
power in the election of directors of the then outstanding securities of the
Bank or North State Bancorp (“Bancorp”) or any successor of the Bank or Bancorp,
unless the acquisition of securities resulting in such ownership by such person
or group had been approved by the Board of Directors of Bancorp (the “Board”);
(B) the termination of service of directors, for any reason other than death,
disability or retirement from the Board, during any period of two consecutive
years or less, of individuals who at the beginning of such period constituted a
majority of the Board, unless the election of or nomination for election of each
new director during such period was approved by a vote of at least a majority of
the directors still in office who were directors at the beginning of the period;
(C) approval by the shareholders of Bancorp or the Bank, respectively, of any
sale or disposition of substantially all of the assets or earning power of the
Bank or Bancorp; or (D) approval by the shareholders of Bancorp or the Bank of
any merger, consolidation, or statutory share exchange to which Bancorp or the
Bank, respectively, is a party as a result of which the persons who were



--------------------------------------------------------------------------------

 

stockholders immediately prior to the effective date of the merger,
consolidation or share exchange shall have beneficial ownership of less than 50%
of the combined voting power in the election of directors of the surviving
corporation. Each determination concerning whether an event constitutes a Change
in Control shall be made in a consistent manner as to the particular event with
respect to all participants at the time of the event.

 

  (e) “Retirement” shall mean the date that Executive reaches the age of 65 or
the date Executive retires in accordance with the Bank’s normal retirement
provisions of any retirement plans established for Executive.

 

  (f) “Termination Date” shall mean the date on which Executive’s employment
with the Bank is terminated.

 

  (g) “Total Compensation” shall mean Base Salary plus any Bonuses.

 

  (h) “Total and Permanent Disability” shall have occurred if Executive (i) has
established to the satisfaction of the Compensation Committee of Bancorp (the
“Compensation Committee”) that he is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than six
months; and (ii) has satisfied any requirement imposed by the Compensation
Committee in regard to evidence of such disability.

2.       Executive Duties.   In consideration of the Bank’s obligations under
this Agreement, Executive agrees to carry out his duties to the best of his
abilities, as may be assigned to him from time to time by the Bank. Executive
further agrees to devote his full working time and energies to the business of
the Bank, provided such duties shall be consistent with his position as a
Executive Vice President and Chief Credit Officer of the Bank.

3.       Term of Agreement.   The term of this Agreement shall commence on
September 10, 2007 (the “Commencement Date”), and shall remain in full force for
a period of three (3) years thereafter. Such term shall be automatically renewed
for an additional year on each anniversary of the Commencement Date and shall
continuously renew thereafter, unless the Bank provides Executive with 30 days’
advance written notice of non-renewal. The parties hereto specifically agree and
acknowledge that nothing in this Agreement shall mean that Executive is employed
for any specific term and further that Executive is an employee at-will. If
Executive’s employment with the Bank is terminated by the Bank or if Executive
resigns voluntarily, the Bank shall pay Executive any accrued Base Salary
through the Termination Date. Except for any accrued, unpaid Base Salary and
except as otherwise provided in Sections 4 and 7 hereof, the Bank has no
obligation to make any payment to Executive in connection with the termination
of employment with the Bank.

4.       Termination due to Death, Disability or Retirement.   If the
Executive’s employment with Bank is terminated due to Executive’s death, Total
and Permanent Disability or Retirement, Executive (or Executive’s heirs or
beneficiaries in the event of Executive’s death), shall be entitled to receive:

 

  (a) payment of any accrued, unpaid Base Salary through the Termination Date;
and

 

  (b) payment of any life insurance, disability or other benefits, if any, for
which Executive is then eligible under the terms of the Bank’s employee
retirement, benefit and welfare plans; and, in the case of death or Total and
Permanent Disability, a right to immediately vest in 100% of all options to
purchase Common Stock of Bancorp that have been granted to Executive, to be
exercised in accordance with the terms of any grant documents.



--------------------------------------------------------------------------------

5.       Termination for Cause.   If Executive’s employment is terminated by the
Bank for Cause, Executive shall receive only the payment of any accrued, unpaid
Base Salary through the Termination Date.

6.       Termination in Connection with a Change in Control.   If Executive’s
employment is terminated at any time within three years after a Change in
Control under those circumstances stated in subparagraph (a) or (b) below of
this Section 6, and only in such circumstances, provided that Executive executes
and does not revoke a general release of claims in the Bank’s favor in a form
acceptable to the Bank, Executive shall be entitled to receive those payments
and benefits from the Bank as set forth in Section 7 herein. The circumstances
to which this Section 6 applies are:

 

  (a) Termination by the Bank, unless Executive’s termination is due to
(i) Cause; (ii) Executive’s death or Total and Permanent Disability;
(iii) Executive’s Retirement; or (iv) Executive’s attainment of normal
Retirement as provided under any Bank retirement plan in effect immediately
preceding such date or the attainment; or

 

  (b) Executive’s voluntary termination following the occurrence of any of the
following events:

 

  (i) the reduction of Executive’s then-current Base Salary (including any
deferred portions thereof) or level of benefits or supplemental compensation; or

 

  (ii) the transfer of Executive to a location that is more than fifty
(50) miles from Executive’s current office location; or a material increase in
the amount of out of town business travel normally required of Executive in
connection with his employment.

7.       Change in Control Benefits.   If Executive’s employment is terminated
pursuant to Section 6 hereof, and subject to Executive executing a release of
claims in the Bank’s favor in a form acceptable to the Bank, the Bank agrees to
provide or to cause to be provided to Executive the following rights and
benefits (collectively, the “Change in Control Benefits”):

 

  (a) Severance Payment.   Executive shall be entitled to receive payment from
the Bank in cash in an amount equal to three (3) years of Total Compensation,
payable monthly, over such three-year period. In the event of Executive’s death
before the Bank can complete all required payments under this Section 7(a), any
remaining payments due Executive shall be distributed to such beneficiary as
Executive may from time to time designate in writing to the Bank, and if no such
beneficiary is named, such sums shall be paid to Executive’s estate;

 

  (b)

Vesting Schedules for Other Compensation.   Unless prohibited by law, if
Executive is entitled to receive any sums or awards pursuant to compensation
plans in effect during Executive’s employment with the Bank, any and all vesting
or maturity schedules or other rights conditioned upon the passage of time set
forth in such compensation plans shall (i) if such plans have a vesting schedule
of less than three years, then the vesting schedule shall immediately lapse and
Executive shall be fully vested in such plan; or (ii) if such plan has a vesting
schedule of more than three years, then the vesting schedule of such plan shall
immediately be deemed to have a vesting schedule of three years. If any such
immediate lapse or three-year vesting schedule set out in this Paragraph 7(b)
causes any Bank compensation plan that is then a “qualified” plan under the
Internal Revenue Code to become non-qualified or causes any other materially
adverse consequences to the Bank



--------------------------------------------------------------------------------

 

or its other employees, then such immediate lapse or three-year vesting schedule
shall not occur. In such event, the Bank shall make such payments or otherwise
provide comparable benefits or payments as may be, in the opinion of a mutually
acceptable qualified third party, necessary to make the payments or benefits to
Executive substantially equal to those to which he would have been entitled if
such immediate lapse or three-year vesting had occurred;

 

  (c) Insurance Benefits. If Executive timely elects to continue his health
insurance benefits under COBRA after the termination of his employment, for a
period of up to eighteen (18) months or such greater period as Executive is
eligible for continuation coverage under COBRA, the Bank will continue to pay an
amount equal to the employer portion of Executive’s insurance premiums such that
Executive’s coverage under such life insurance, medical insurance, and accident
and disability insurance plans will continue at the level in effect on the
Termination Date, subject to Executive making payments thereunder required of
any employees of the Bank in comparable positions to Executive; thereafter, the
Bank will pay to Executive a monthly amount equal to the employer’s portion of
Executive’s insurance premiums, as provided under the first clause of this
Section 7(c), through the third anniversary of the termination of Executive’s
employment; provided, however, that if Executive commences employment with a new
employer at any time during that three-year period and receives comparable
benefit coverage to that being provided by the Bank, then Executive’s
participation in the benefit plans provided by the Bank shall cease immediately
upon the date Executive begins participation in his new employer’s plan(s) and
the Bank shall be released from any further obligation under this Paragraph
7(c).

However, payment of the Change of Control Benefits shall be subject to the
following restrictions and reductions:

 

  (a) If the Change of Control Benefits otherwise payable to Executive hereunder
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), such Payment shall be reduced to
the extent necessary to prevent imposition of such excise tax.

 

  (b) If the Change of Control Benefits provided to the Executive under this
Agreement in connection with his termination of employment are determined, in
whole or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, and the Executive is a “specified employee”
as defined in Section 409A(2)(B)(i) of the Code, such Change of Control Benefits
shall not be paid before the day that is six (6) months plus one (1) day after
the termination date (the “New Payment Date”). The aggregate of any payments
that otherwise would have been paid to the Executive during the period between
the termination date and the New Payment Date shall be paid to the Executive in
a lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement.

8.       Nonexclusion.   The foregoing Change in Control Benefits are not
intended to exclude Executive’s participation in other benefit plans in which
Executive currently participates or which may become available to Executive, nor
to preclude Executive’s participation in any other compensation or benefit plans
that the Bank has in effect during Executive’s employment with the Bank.



--------------------------------------------------------------------------------

9.       Tax Liability.   The Bank has and shall have no responsibility or
obligation for any income tax or other tax costs or liabilities incurred by
Executive as a result of or in connection with any, payments or payment
obligations by the Bank to Executive under this Agreement, and all such payments
and payment obligations shall be computed without regard to any tax effects to
Executive.

10.       No Duty to Mitigate.   Except as otherwise provided in Section 7(c),
the Bank’s promise to pay or cause to be paid to Executive pursuant to the
provisions of Section 7 are absolute and unconditional, and shall not be
affected by any duty by Executive to mitigate damages or by any other
circumstances, including, without limitation, any rights of set-off,
counterclaim, recoupment, defense, or other rights which the Bank may have
against Executive or others.

11.       Additional Actions and Documents.   Bank and Executive acknowledge and
agree that there may be significant legal issues or restrictions arising under
banking, securities, corporate or other laws that may affect the Bank’s and
Executive’s ability to comply with the terms of this Agreement (particularly
with respect to stock option and restricted stock award plans), but that have
not been determined as of the Effective Date. Accordingly, Bank and Executive
agree to take or cause to be taken such further actions to execute, deliver, and
file or cause to be executed, delivered and file such further documents, and
will obtain such consents, as may be necessary or as may be reasonably requested
in order to fully effectuate the purposes, terms, and conditions of this
Agreement.

12.       Miscellaneous.   This Agreement constitutes the entire Agreement
between the parties and supersedes all memoranda, discussions, correspondence
and agreements prior to the date of execution of this Agreement. This Agreement
shall be binding on the heirs, executors, administrators, successors and assigns
of the parties. This Agreement is to be governed by the laws of the state of
North Carolina. The state or federal courts sitting in Wake County, North
Carolina will have the exclusive power to adjudicate any disputes arising out of
this Agreement. If any part of this Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity of this Agreement as a whole or other remaining parts
thereof. This Agreement may not be modified or amended orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

 

 

IN WITNESS WHEREOF, the parties have executed this Change in Control Agreement
as of the Effective Date.

 

NORTH STATE BANK: BY:   /s/ Larry D. Barbour        Larry D. Barbour  
     President and Chief Executive Officer

 

EXECUTIVE: /s/ David M. Shipp David M. Shipp